Case 4:19-mj-01678 Document 1 Filed on 09/04/19 in TXSD Page 1 of 8




                                             United States Courts
                                           Southern District of Texas
                                                    FILED
                                              September 04, 2019
                                                                        4:19mj1678
                                                         
                                         David J. Bradley, Clerk of Court
Case 4:19-mj-01678 Document 1 Filed on 09/04/19 in TXSD Page 2 of 8
Case 4:19-mj-01678 Document 1 Filed on 09/04/19 in TXSD Page 3 of 8
Case 4:19-mj-01678 Document 1 Filed on 09/04/19 in TXSD Page 4 of 8
Case 4:19-mj-01678 Document 1 Filed on 09/04/19 in TXSD Page 5 of 8
Case 4:19-mj-01678 Document 1 Filed on 09/04/19 in TXSD Page 6 of 8
Case 4:19-mj-01678 Document 1 Filed on 09/04/19 in TXSD Page 7 of 8
Case 4:19-mj-01678 Document 1 Filed on 09/04/19 in TXSD Page 8 of 8
